Hon. Nicholas A. Sordi, Jr. City Attorney, Glen Cove
We acknowledge receipt of your letter quoting the Glen Cove City Charter § 2-11, which reads as follows:
  "No member of the Council shall be appointed to any office, position or employment, the compensation of which was increased or fixed by the Council while he was a member, until after the expiration of one year from the date when he ceased to be such a member."
You state that the Glen Cove City Council consists of the mayor and four commissioners, all of whom are elected at large and that each commissioner has jurisdiction over one of the administrative branches of city government as well as legislative functions on the city council. You report that the charter has been amended by a local law approved at a referendum to provide that after January 1, 1980, the city council will be made up of the mayor and councilmen, all elected at large, but that the administrative departments of the city government will be run by appointed officers.
You request our opinion whether a person who is now an elected Glen Cove City Commissioner may be appointed, on or after January 1, 1980, to be the head of one of the administrative departments of the city government if such commissioner is not re-elected to a position on the Glen Cove City Council.
Unless the Glen Cove City Charter § 2-11 is repealed or amended in the meantime, no present member of the council may be appointed to any office, position or employment in the city if the compensation of that office, position or employment was increased or fixed by the Glen Cove City Council while that individual was a member thereof until one year has expired from the date the individual ceases to be a member of the council. We assume that the head of a city administrative department will be paid and that the budgetary procedures to provide pay for such a position will have to have been completed prior to January 1, 1980. Our opinion is based upon those assumptions.
In our opinion, because of the provisions of the Glen Cove City Charter § 2-11, if newly appointed heads of the administrative departments of the city are paid pursuant to action by the present members of the Glen Cove City Council, no present member of the council may be appointed to such a position for a year after he ceases to be a member of the council.